Exhibit 23.1 The Board of Directors TAS Holdings Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration statements No. 333-138702 and No. 333-150249 on Form S-8 and registration statements No. 333-161121, No. 333-147537, No. 333-144623, No. 333-143199 and No. 333-134569 on Form S-3 of GSE Systems Inc of our report dated 1 July 2010, with respect to the consolidated balance sheets of TAS Holdings Limited as of 30 September 2008 and 2009, andthe related consolidated income statements,consolidated statements of changes in equity and consolidated cash flow statements for each of the years in the two year period ended 30 September 2009, which report appears in the Form 8-K/A of GSE Systems Incto be filed with the SEC on9 July 2010. Yours faithfully, /s/ KPMG LLP KPMG LLP Newcastle upon Tyne England, UK 9July 2010
